EXHIBIT 10.1

               

SETTLEMENT AGREEMENT AND MUTUAL GENERAL RELEASE

       

This Settlement Agreement and Mutual General Release (the "Agreement") is
entered into as of May 9, 2008 (the "Effective Date") by and between James R.
Arabia ("Creditor"), NatureWell, Incorporated, a Delaware corporation
("Debtor"), Dutchess Private Equities Fund, Ltd ("Dutchess"), and NatureWell,
Incorporated, a Nevada corporation ("NWNV") with reference to the following
facts:

       

RECITALS

       

A.

Debtor desires to restructure its existing debt and capital structure (the
"Restructuring"); and

       

B.

Dutchess (a creditor of Debtor) will provide capital to Debtor intended to
facilitate the Restructuring and Dutchess desires to acquire Creditor's 75
shares of voting control Series C Preferred Stock owned by Creditor, which are
entitled to cast a vote equal to 52.5% of all voting stock of Debtor (the
"Series C Preferred"), and 19,000,000 shares of Series A common stock owned or
controlled by Creditor, which are entitled to cast a vote equal to ten (10)
votes per share (the "Series A Common Stock"); and

       

C.

As part of the Restructuring Debtor intends to sell its existing assets to NWNV
(the "Asset Sale"); and

       

D.

As of the Effective Date Creditor is owed monies from Debtor pursuant to a
senior secured note, face value $425,000, and a subordinate secured note, face
value $325,000, for which there is a remaining aggregate balance due, including
all accrued and unpaid interest and/or penalties, if any, in the amount of
$750,000 (the "Notes"); and

       

E.

Creditor and Debtor agree that the Notes represent all monies, services and/or
any other form of consideration owed to Creditor by Debtor as of the Effective
Date except for a Senior Secured Convertible Note, face value $45,000, and a
Subordinate Secured Convertible Note, face value $45,000 (the "Remaining
Notes"); and

       

F.

As part of the Restructuring and to facilitate the Asset Sale, the parties
desire for NWNV to acquire Creditor's Notes using a promissory note issued by
itself (the "Promissory Note"), a copy of which is attached hereto as Exhibit A,
and thereafter NWNV shall cancel the Notes acquired from Creditor in order to
fulfill its obligation to Debtor under the terms of the Asset Sale, and Creditor
desires to sell/exchange the Notes issued by Debtor for the Promissory Note
issued by NWNV (the "Exchange").

       

NOW THEREFORE, in consideration of the mutual promises and agreements set forth
herein, and other good valuable consideration, including but not limited to the
Incentive Shares, the Promissory Note and the provision by Dutchess of capital
to facilitate the Restructuring, the receipt and sufficiency of which is hereby
acknowledged by the parties, the parties hereby agree as follows:

       

1.

Representations and Warranties

. Creditor represents and warrants that: (i) as of the Effective Date, he has
not previously assigned or transferred in any manner the Notes, or purported to
have assigned or transferred in any manner, any Claim (as defined in Section 5
below) or right set forth in this Agreement and/or arising out of the Notes,
(ii) the Notes represent all monies, services and/or any other form of
consideration owed to Creditor by Debtor as of the Effective Date except for the
Remaining Notes, (iii) he understands that by signing this Agreement, and
subject only to the conditions contained in this Agreement or cancellation of
this Agreement pursuant to Section 4(f) below, Creditor is irrevocably agreeing
to enter into the Exchange, (iv) upon payment of the Incentive Shares (see
Section 2 below) and completion of the Exchange Creditor shall have no further
claims against Debtor, for monies owed, services rendered or otherwise except
for the Remaining Notes, (v) Creditor's consent to the Asset Sale is hereby
given pursuant to that Intercreditor, Subordination and Standby Agreement dated
September 2, 2003, as amended (the "Intercreditor Agreement") in his capacity as
both a holder of Senior Debt and a holder of Subordinated Debt, (vi) Creditor is
an "accredited investor" (or a corporation or entity not formed for the purpose
of investing in Debtor) as such term is defined in Rule 501(a) of Regulation D
promulgated under the Securities Act of 1933, as amended, and (vii) Debtor has
made available to Creditor the opportunity to (A) ask questions of and receive
answers from Debtor concerning Debtor and the activities of Debtor, including
but not limited to the Restructuring and the Asset Sale, and (B) otherwise
obtain any additional information, to the extent that Debtor possesses such
information and can lawfully provide such to Creditor or could acquire it
without unreasonable effort or expense.        

2.

Payment of Incentive Shares to Creditor

. As an incentive for Creditor to enter into this Agreement, Debtor shall issue
250,000,000 restricted shares of its common stock to Creditor upon the execution
of this Agreement (the "Incentive Shares"). The Incentive Shares shall be earned
upon the signing of this Agreement and the receipt by Creditor of the Incentive
Shares is not conditioned upon the closing of the Asset Sale.        

3.

Debtor Covenants

. In consideration of the mutual covenants and agreements set forth in this
Agreement, Debtor shall issue the Incentive Shares to Creditor promptly
following the execution of this Agreement.        

4.

Other Covenants

. The parties agree that:          

(a)

promptly following receipt of the Incentive Shares and the closing of the Asset
Sale, Creditor shall sell to Dutchess, the Series C Preferred at a price of $7
per share ($525 total) and shall also sell to Dutchess 9,000,000 shares of the
Series A Common Stock at a price of $.000025 ($225 total), and, as General
Partner of Financial Acquisition Partners, LP, the owner of 10,000,000 shares of
Series A Common Stock, Creditor shall cause 10,000,000 shares of the Series A
Common Stock to be sold to Dutchess at a price of $.000025 ($250 total); and

         

(b)

by entering into this Agreement and upon payment of the Incentive Shares and
completion of the Exchange all previous agreements or arrangements between
Debtor and Creditor for the payment of any monies or other forms of
consideration are cancelled and replaced by the terms of this Agreement and the
instruments and documents executed in connection herewith, provided however, the
Remaining Notes and all agreements and documentation associated therewith shall
remain outstanding and in full force and effect after payment of the Incentive
Shares and completion of the Exchange; and

         

(c)

upon payment of the Incentive Shares and the completion of the Exchange any and
all Claims that may be held by Creditor shall be cancelled and rendered null and
void, provided however, the Remaining Notes and all agreements and documentation
associated therewith shall remain outstanding and in full force and effect after
payment of the Incentive Shares and the completion of the Exchange; and

         

(d)

the Exchange shall not be completed until the assignment of the Notes from
Creditor to NWNV has become effective, as outlined in Section 6 below; and

         

(e)

until the Exchange has been completed the Notes shall remain issued to and owned
by Creditor under their original terms and conditions; and

         

(f)

if for any reason the Asset Sale does not occur within one hundred eighty (180)
days after the Effective Date, then this Agreement shall be cancelled and
rendered null and void in its entirety except for the payment of the Incentive
Shares shall not be affected; and.

         

(g)

the Mutual General Release contained in this Agreement shall become effective as
of the date that the Exchange has been completed.

       

5.

Release.

         

(a)

In consideration of the mutual covenants and agreements set forth herein, and
except with respect to obligations arising under this Agreement, the parties, on
their own behalf and on behalf of their respective predecessors, current or
former successors-in-interest, assigns, transferees, affiliates,
representatives, partners, shareholders, officers, directors, employees and
agents (collectively "Affiliated Parties"), hereby fully and forever release,
remise and discharge each other and each of their Affiliated Parties, and each
of them of and from any and all liabilities, claims, demands, actions, causes of
action, rights, obligations, compensation, expenses, contracts, agreements and
debts, whether or not direct or indirect, contingent, accrued, inchoate,
liquidated or unliquidated, foreseen, or unforeseen, matured or unmatured, or
known or unknown (collectively "Claims") which the parties and the Affiliated
Parties has or may have against the others and their Affiliated Parties from the
beginning of time up to the date that this Release becomes effective (see
Section 4(g) above and Section 6 below), provided however, the Remaining Notes
and all agreements and documentation associated therewith shall remain
outstanding and in full force and effect following the effective date of this
release.

         

(b)

The parties on their own behalf and on the behalf of their Affiliated Parties
hereby agree that all rights under Section 1542 of the Civil Code of the State
of California are hereby waived by each of them and their Affiliated Parties.
Section 1542 provides as follows:

             

"A general release does not extend to claims which a creditor does not know of
or suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor."

       

6.

Assignment of the Notes to NWNV

. Creditor hereby agrees to assign all of his rights, title and interest in the
Notes to NWNV, and further agrees that upon the effective date of this
assignment the Exchange shall be completed. This assignment shall become
effective on the day that is one (1) day after the last of the following two
events have occurred; (i) receipt of the Incentive Shares by Creditor, and (ii)
the closing of the Asset Sale. The parties agree and understand that both (i)
and (ii) must occur in order for this assignment to be effective and the
Exchange to be completed. Further, the parties hereby consent to the assignment
of the Notes.        

7.

Attorneys' Fees

. In the event any dispute arises under this Agreement or the documents or
instruments executed and delivered in connection with this Agreement, and the
parties hereto resort to litigation to resolve such dispute, the prevailing
party in any such litigation, in addition to all other remedies at law or in
equity, shall be entitled to an award of costs and fees from the other party,
which costs and fees shall include, without limitation, reasonable attorneys'
fees and legal costs.        

8.

Choice of Law; Venue

. This Agreement will be construed and enforced in accordance with and governed
by the laws of the State of California and the federal law of the United States
without reference to principles of conflicts of law. The parties agree that, in
the event of any dispute arising out of this Agreement or the transactions
contemplated thereby, venue for such dispute shall be in the state or federal
courts located in San Diego, California, and that each party hereto waives any
objection to such venue based on forum non conveniens.        

9.

Severability

. Should any one or more of the provisions of this Agreement be determined to be
illegal or unenforceable, such provision(s) shall (i) be modified to the minimum
extent necessary to render it valid and enforceable, or (ii) if it cannot be so
modified, be deemed not to be a part of this Agreement and shall not affect the
validity or enforceability of the remaining provisions.        

10.

Further Assurances

. Each party shall perform or cause to be performed any further acts and execute
and deliver any documents that may be reasonably necessary or advisable to carry
out the provisions of this Agreement.                

[Remainder of Page Intentionally Left Blank]

               

11.

Entire Agreement

. This Agreement fully and completely expresses the entire agreement between the
parties hereto with respect to the subject matter hereof. There are no writings,
conversations, representations, warranties, or agreements, which the parties
intend to be a part hereof except as expressly set forth in this Agreement or to
be set forth in the instruments or other documents delivered or to be delivered
hereunder. This Agreement represents the entire agreement between the parties
hereto and supersedes any and all previous written or oral agreements or
discussions between the parties and any other person or legal entity concerning
the transactions contemplated herein.        

12.

Counterparts/Facsimile Signatures

. This Agreement may be executed in one or more counterparts, each of which when
so signed shall be deemed to be an original, and such counterparts together
shall constitute one and the same instrument. In lieu of the original, a
facsimile transmission or copy of the original shall be as effective and
enforceable as the original.        

IN WITNESS WHEREOF, the parties hereto have executed this Settlement Agreement
and Mutual General Release as of the day and year first written above.

                   

DEBTOR:

   

CREDITOR:

           

NatureWell, Incorporated
a Delaware Corporation

 

James R. Arabia,
an individual

         

By:  ___________________
Timothy R. Scott, Director

 

By:  ___________________
James R. Arabia

                   

DUTCHESS:

   

NWNV:

           

Dutchess Private Equities Fund, Ltd.

 

NatureWell, Incorporated
a Nevada corporation

         

By:  ___________________
Douglas H. Leighton, Director

 

By:  ___________________
James R. Arabia, President

